Citation Nr: 1617991	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  08-38 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date earlier than December 8, 2006 for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for eosinophilia and hypersensitivity vasculitis.

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a pancreatic disability, to include brittle diabetes.

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a psychiatric/neurocognitive disability, to include persistent depressive disorder with anxiety features and neurocognitive disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1988.

These matters initially came before the Board of Veterans' Appeals (Board) from August 2007 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In the August 2007 decision, the RO denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for eosinophilia, hypersensitivity vasculitis, brittle diabetes and a pancreatic disorder, major depression, anxiety, panic disorder, and amnestic disorder due to treatment received at the VA Puget Sound Health Care System in July and August 2001.  In the November 2008 decision, the RO granted a TDIU, effective December 8, 2006.

The Veteran testified before the undersigned at a July 2012 videoconference hearing at the RO.  A transcript of the hearing has been associated with the file.

In December 2013, the Board remanded these matters for further development.
The Board notes that a timely substantive appeal (VA Form 9) was not submitted with respect to the Veteran's appeal for an earlier effective date for the grant of a TDIU.  However, a statement of the case was issued with respect to this issue in May 2012, the Veteran and her representative have subsequently indicated a desire to further pursue this issue, the agency of original jurisdiction (AOJ) certified this issue to the Board, and this issue was identified by the undersigned as being on appeal at the July 2012 hearing.  Thus, since both the AOJ and the Board have taken actions that would lead the Veteran to believe that the issue of entitlement to an earlier effective date for the grant of a TDIU is on appeal, the Board will accept jurisdiction over this issue.  See Percy v. Shinseki, 23 Vet. App. 37, (2009); Beyrle v. Brown, 9 Vet. App. 24, 28 (1996); Rowell v. Principi, 4 Vet. App. 9, 17 (1993).

In August 2014, the Veteran submitted an "Appeal to Board of Veterans' Appeals " form (VA Form 9) on which she indicated that she wished to attend a Board hearing before a Veterans Law Judge by way of videoconference.  As noted above, however, the Veteran testified at a Board hearing in July 2012 and the hearing addressed the only appellate issues of which the Board is aware.  The Veteran has not provided any reason why she believes a second hearing is necessary on the issues that were already addressed at the earlier Board hearing.  Thus, her request for a second hearing is denied.

Lastly, the Board's December 2013 remand identified the Veteran's appeal as including the issues of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for brittle diabetes and a pancreatic disability and a psychiatric disability (to include depression, anxiety, panic disorder, and amnestic disorder).  However, the claim for 1151 compensation for a pancreatic disability encompasses diabetes and the evidence reflects that the claim for 1151 compensation for a psychiatric disability encompasses a neurocognitive disorder.  The Board is granting entitlement to 1151 compensation for both a psychiatric disability (diagnosed as persistent depressive disorder with anxiety features) and a neurocognitive disorder.  Hence, the issues on appeal have been re-characterized as stated above.

The issues of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a pancreatic disability (to include brittle diabetes) and entitlement to an earlier effective date for the award of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Eosinophilia is an additional disability caused by the Veteran's use of Dilantin prescribed by VA in July 2001, is not due to her own misconduct, and is due to an event that was not reasonably foreseeable.

2.  Hypersensitivity vasculitis is an additional disability caused by the Veteran's use of Dilantin prescribed by VA in July 2001, is not due to her own misconduct, and is due to an event that was not reasonably foreseeable.

3.  Persistent depressive disorder with anxiety features is an additional disability caused by the Veteran's use of Dilantin prescribed by VA in July 2001 and the resulting hypersensitivity vasculitis and eosinophilia, is not due to the Veteran's own misconduct, and is due to an event that was not reasonably foreseeable.

4.  Resolving reasonable doubt in the Veteran's favor, neurocognitive disorder is an additional disability caused by her use of Dilantin prescribed by VA in July 2001 and the resulting hypersensitivity vasculitis and eosinophilia, is not due to the Veteran's own misconduct, and is due to an event that was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A § 1151 for eosinophilia have been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).
2.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A § 1151 for hypersensitivity vasculitis have been met.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

3.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A § 1151 for persistent depressive disorder with anxiety features have been met.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

4.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A § 1151 for neurocognitive disorder have been met.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Board is granting the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for eosinophilia, hypersensitivity vasculitis, and a psychiatric/neurocognitive disability, the claim is substantiated, and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2)  (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).




Analysis

The Veteran initially filed her claim for compensation under the provisions of 38 U.S.C.A § 1151 in October 2001 and additional disabilities associated with her 1151 claim were identified in October 2006.  The version of 38 U.S.C.A. § 1151 applicable to claims filed on or after October 1, 1997 provides that compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151.

A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of a veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA (Department) employee or in a Department facility as defined in 38 U.S.C.A. § 1701(3)(A), and (2) the proximate cause of the disability or death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  Id.

The implementing regulation applicable to 1151 claims received on or after October 1, 1997 is 38 C.F.R. § 3.361, which provides that, in order to determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in a veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death as explained in 38 C.F.R. § 3.361(c) and that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 (West 2014).  38 C.F.R. § 3.361(d)(2).

In this case, the Veteran contends that she has additional disabilities (including eosinophilia, hypersensitivity vasculitis, and a psychiatric/cognitive disability) which were caused/aggravated by a drug reaction to Dilantin and subsequent treatment for hypersensitivity vasculitis and eosinophilia.  Specifically, she contends that VA was negligent in prescribing Dilantin at the VA Medical Center in Tacoma, Washington (VAMC Tacoma) in July 2001, that she was improperly treated for an allergic reaction to the drug when she sought VA treatment in August 2001, that she subsequently experienced hypersensitivity vasculitis, eosinophilia, and a psychiatric disability/neurocognitive disorder, and that these disabilities were caused/aggravated by the improper VA treatment.

Medical records dated from July 2001 to February 2010 reveal that the Veteran was referred for a rheumatology evaluation at VAMC Takoma in July 2001 for assessment of multiple pains attributed to fibromyalgia.  She was diagnosed as having, among other things, episodic intense leg pains (probably perineal nerve neuralgia on both sides) of unclear etiology and was prescribed Dilantin on a trial basis.  She subsequently presented to the emergency department at VAMC Takoma in August 2001 with a chief complaint of abdominal pain, which she described as a "churning sensation" in the epigastric area with no radiation.  She also experienced nausea, vomiting, and an itchy rash which started on her legs and spread to her back and arms. She was treated with medications, her abdominal pain resolved, and the itching improved.  Diagnoses of abdominal pain (probably secondary to gastroesophageal reflux disease), dehydration, a rash (probably secondary to environmental allergens), a possible reaction to Demerol, and mildly elevated liver enzymes were provided and the Veteran was discharged.

The Veteran returned to VAMC Takoma the day following her discharge and reported that she had taken her evening dose of Dilantin and immediately experienced a recurrence of epigastric/left upper quadrant pain.  She had been experiencing episodes of epigastric pain during the previous three days and also experienced occasional vomiting, a pruritic rash on her arm, and itching and irritation from scratching "almost all over her body."  Examination revealed abdominal tenderness in the epigastrium and left upper quadrant without rebound or guarding.  She was admitted for further evaluation and continued to experience abdominal pain during her hospitalization despite being given medication.  Therefore, she left the hospital against medical advice.
The Veteran was subsequently admitted to St. Clare Hospital in August 2001 with a 10 day history of diffuse dull abdominal pain associated with nausea and occasional non-bloody vomiting.  She also experienced some lip swelling and diffuse pruritis.
The reaction was thought to have been due to either Dilantin or Lisinopril and these medications were stopped.  She was stabilized on high-dose corticosteroids and discharged and was diagnosed as having systemic drug toxicity (abdominal pain, nausea and vomiting, peripheral eosinophilia, liver test elevation, and urticarial rash) "probably secondary to Dilantin or ACE inhibitor medication" and type II diabetes, "not adequately controlled on corticosteroids."  The Veteran was re-admitted to St. Clare Hospital in September 2001 following a marked increase in pruritic generalized rash, low-grade fevers, and arthralgias.  She was diagnosed during the period from July 2001 to February 2010 as having, among things, hypersensitivity vasculitis with eosinophilia, pruritis, and liver test elevations "presumably secondary to Dilantin"/drug-induced hypereosinophilia; type II diabetes mellitus which was poorly controlled/exacerbated secondary to corticosteroid administration; pancreatitis; pancreatic disorder not elsewhere classified (NEC); and depression.

In a November 2001 letter, J.S. Brown, M.D. reported that he was treating the Veteran for a complex case of hypereosinophilia which was "most likely induced by an adverse reaction to [D]ilantin she had gotten at the VAMC."  Co-morbid conditions included insulin dependent diabetes mellitus.  The Veteran had responded to oral prednisone which was slowly being tapered.  A more rapid taper of prednisone resulted in re-hospitalization.  Treatment included daily prednisone and use of insulin to compensate for the impairment of glucose tolerance.

In a May 2002 letter, Dr. Brown stated that he had been treating the Veteran since her discharge from St. Clare Hospital in September 2002.  At the time of the hospitalization she was shown to have a rash and hyper-eosinophilia as high as 2300.  The upper limit of normal is 500.  She also had liver dysfunction with elevated liver enzymes.  The Dilantin caused persistent rash, liver dysfunction, and severe abdominal and muscle pain.  Dr. Brown concluded that the Veteran's drug reaction to Dilantin (phenytoin) caused a great deal more than a rash.  It had caused a serious hypereosinophilia which may not have yet been resolved.

Dr. Brown stated in a December 2002 letter that he began treating the Veteran in September 2001 for an apparent drug reaction to Dilantin (phenytoin) prescribed at VAMC Takoma.  Many possible diagnoses at the time of onset of her symptoms were considered, but no commentary regarding the possibility of a drug allergy to phenytoin was made.  Elements of the history and exam that suggested the possibility of a drug allergy included abdominal pain immediately after taking phenytoin, a skin rash, elevated liver enzymes, the recent addition of phenytoin to the Veteran's therapeutic regimen, association of abdominal pain and rash with having taken phenytoin, and gastritis at the time of an August 2001 endoscopy.  Possible reasons that the correct diagnosis may not have been made at the time of evaluation included the fact that no differential white cell count was done for the complete blood count (CBC) which was otherwise normal and the fact that a gastric biopsy showed only acid secreting cells with no alterations.  After discontinuation of the phenytoin, the Veteran experienced many months of hyper-eosinophilia requiring a prolonged course of prednisone.  The prednisone had an adverse effect on her diabetes, constituting significant harm.  Fortunately, she appeared to have recovered from the drug reaction.

C. Addison, M.D. indicated in an October 2006 letter that the circumstances surrounding the Veteran's disability "centered around her eosinophilia/vasculitis caused presumably by Dilantin and Phenytoin."  The Veteran was diagnosed as having amnestic disorder secondary to general medical condition, generalized anxiety disorder, major depressive disorder, and panic disorder with agoraphobia.

In a June 2007 letter, Dr. Addison stated that when the Veteran was first evaluated in June 2002 she was severely depressed after going through severe steroid psychosis.  She was treated for eosinophilia as an inpatient with high dose steroids for a long period of time.  The etiology of the eosinophilia was thought to be phenytoin/Dilantin exposure, leading to secondary vasculitis.  What ensued was the development of severe insulin dependent diabetes mellitus, mood swings, and severe depression with psychosis.  

In October 2012, the Board referred the Veteran's claims file to M. M., M.D. at Florida International University College of Medicine for an independent medical expert (IME) opinion.  In March 2013, Dr. M. reviewed the claims file and explained that the prescription of Dilantin was a medically reasonable treatment approach given the Veteran's complaints and the physical examination and assessment of peroneal nerve neuralgia which were conducted by VA in July 2001.  However, the drug reaction suffered by the Veteran was a rare complication of the use of medications, including Dilantin.  Such a complication occurs in considerably less than 1 percent of patients who are administered the medication and represents a very small percent of all drug reactions to Dilantin.  Clinical factors a priori do not predict patients who will have this rare reaction.  This reaction was "not a reasonably foreseeable event."

As for the Veteran's treatment at VA in August 2001, Dr. M. stated that this treatment was for severe abdominal pain.  The Veteran's rash was an incidental finding.  The initial presentation of the rash was not typical of a drug eruption and was appropriately treated for scabies with an appropriate agent.  The abdominal pain was the focus of the diagnostic and therapeutic approaches during the hospitalizations.  The presentation of abdominal pain as the initial presentation for a drug reaction is a rare finding in the absence of typical cutaneous findings.  The natural history of the Veteran's illness did not become more apparent over the next few days after she signed out of the VA, when she presented at another private medical facility with similar complaints.  The Veteran received treatment at that location which was similar to her treatment at VA.  The manifestations of a drug eruption were manifested by the time the Veteran presented to another hospital after her second period of treatment.  Given the history and presentation, there was no indication of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part.

A VA psychiatric examination was conducted in January 2014 and the Veteran was diagnosed as having persistent depressive disorder with anxiety features and mild neurocognitive disorder.  The psychiatrist who conducted the examination explained that the Veteran was prescribed the medication phenytoin (trade name "Dilantin") by a rheumatologist in an attempt to control chronic leg pain felt to be due to a neuropathy.  Based upon the examiner's more than 50 years of medical practice (a good deal of which was spent in general hospital consultative work), it was the examiner's view that prescription of an anticonvulsant in an attempt to control persistent and unresponsive peripheral pain was appropriate.  The use of anticonvulsants in chronic pain syndromes has been well-established for many years.  The choice of agents is an individual matter depending on the probability of side effects, as well as efficacy.  One drug historically used extensively in these circumstances (i.e.,carbamazepine) was found to have unacceptable side effects, so other anticonvulsants (including Dilantin) have not uncommonly been prescribed.  The Veteran has subsequently contended, on the basis of long nerve peripheral testing, that she did not have peripheral nerve involvement.  However, the nerve testing physician indicated in his report that he was unable to rule out small nerve involvement from his testing.

The examiner further explained that the possibility of a severe eosinophilic vasculitis reaction to the use of Dilantin did not appear to have been predictable.  The medication has been in continuous clinical use since 1939 and is well known to the medical profession.  Minor or reversible side effects do occur, but medical literature indicated that severe eosinophilic allergic responses to the drug are very rare.  Depending on the study reviewed, anywhere from 1 in 1,000 patients to 1 in 10,000 patients would have such a response.  Thus, the adverse event documented in the Veteran's medical records did not appear to have been reasonably predictable or foreseeable.  Also, the use of Dilantin did not represent a breech in the standard of care in terms of Dilantin being prescribed for a postulated neuropathic condition.

Moreover, the Veteran had a depressive episode involving some memory complaints several years prior to her allergic episode.  She was given antidepressants and some psychotherapy, apparently recovered, and was able to discontinue medication and treatment for several years prior to the 2001 hospital events.  Also, a psychiatric consultation held during her acute VA hospitalization did not indicate the presence of significant psychiatric disorder (specifically depression) at that time.  Thus, it cannot be said that the Veteran had, at the time of her allergic diathesis, a pre-existing mental health condition which could have been aggravated by subsequent events.  Rather, the psychological impact of the major illness brought about and sustained a continuing, chronic depression.  This was not felt to be due to the result of tissue level organic damage to the brain, but was rather due to the psychodynamic impact of the Veteran's illness, its effects on her family and work life, and its intractability.  Her chronic depression, and indeed her cognitive function, appeared to have been further impacted by the presence of several other ongoing disease processes, including fibromyalgia, chronic pain, difficult to control diabetes, and sleep disturbance.  All of these elements are known to have the capability of impacting cognitive function (including executive ability, memory, etc.) and the examiner indicated that they were the causes of the Veteran's mental dysfunction.  Therefore, it was not possible to specifically factor out the impact of depression alone on the Veteran's level of functioning, although it appeared to be a prominent component.

The examiner concluded that the Veteran suffered a severe allergic response to the VA prescription of Dilantin and this response was not reasonably predictable or foreseeable.  Her ensuing illness was severe, painful, and very distressing and involved various organ system complications.  As a result of this illness, she developed a new depressive condition early on which has persisted to the present time.  This was not felt to be the result of organic tissue level brain damage or of aggravation of a pre-existing condition, but was rather the psychological impact of the Veteran's sudden and devastating illness.  If not for the severe allergic reaction suffered by the Veteran in 2001, she would not today show the degree of psychological impairment which is now present.

The psychologist who conducted a March 2014 VA neuropsychological examination reported that the Veteran had some mild cognitive deficits (verbal memory, fluctuating attention, and poor performance on one out of two or three cognitive flexibility measures).  Given the Veteran's numerous physical and mental health issues, the exact etiology of these deficits was difficult to specifically ascertain.  A brain MRI conducted in 2004, as well as the current neuropsychological data, without new imaging, did not support the Veteran's claim of left-sided permanent brain injury.  Rather, the MRI was completely within normal limits, including the grey/white matter differentiation.  The MRI finding was also somewhat relevant for the cognitive effects of eosinophilia-myalgia syndrome.  A review of medical literature revealed that while there were few studies that address the cognitive effects of this disorder, the studies generally find impaired scores on tests of processing speed, visual memory, and conceptual set shifting and some studies have found impaired verbal memory and motor slowing deficits.  The subjects with eosinophilia-myalgia syndrome also had white matter deterioration on MRI.  In the present case, the Veteran did not have MRI findings consistent with the subjects in the study and her processing speed, motor speed, and overall conceptual set shifting were intact.  Thus, this did not appear to be an underlying etiology of her deficits.

With regard to prolonged corticosteroid effects, medical literature reveals that there are only mild and reversible affective (mostly manic) effects of steroid use.  Most relevant to this case is the fact that cognitive effects are also reversible once the individual is no longer taking steroids.  The Veteran was not taking any corticosteroids at the time of the March 2014 examination.  Therefore, they did not appear to be an underlying etiology for her deficits.  However, if she resumed the drugs then they may be a contributory factor in her cognitive functioning.  Nevertheless, she had a number of ailments that could account for her cognitive deficits, including uncontrolled diabetes, moderate levels of emotional distress and depression, and moderate levels of chronic pain (with the diagnosis of fibromyalgia).  These disabilities are well known within medical literature to adversely affect cognitive functioning.  Thus, the examiner opined that the Veteran's cognitive profile was most similar to individuals with fibromyalgia and chronic pain (that is not controlled), as well as those with uncontrolled diabetes.

In a September 2015 letter, the VA psychiatrist who was treating the Veteran (A.D.R.) indicated that he had reviewed records from the two hospitalizations in the fall in 2001, records of neuropsychological testing done in 2009, and outpatient notes from physicians who had followed the Veteran in the early 2000s.  A.D.R. examined the Veteran in September 2015, at which time she was accompanied by her daughter who provided confirmatory history.  Prior to the fall of 2001, the Veteran was a vivacious, active, intelligent, and mentally sharp woman.  In August 2001, she developed a variety of symptoms which were ultimately diagnosed as hypersensitivity vasculitis secondary to Dilantin.  She had marked eosinophilia and underwent a prolonged course of treatment requiring multiple doses of steroids.  Since that time, she has suffered from a chronically depressed mood, low energy, poor concentration, poor self-esteem, anhedonia, and sleep and appetite disturbances.  Per her treatment records, she had psychotic symptoms with the steroids, but there was no history of any mania or psychosis.

The Veteran also experienced chronic cognitive difficulties, especially with obtaining and recalling new information and handling complex tasks.  She felt as if she would make serious errors at her prior job as a pharmacy technician.  Extensive neuropsychological testing was done at St. Clare Hospital in 2009 and the conclusions of the neuropsychologist were that the Veteran had a significant loss of neurocognitive function.  She had clear areas of deficit in sustained and complex attention, learning and recall of new information, and verbal fluency.  There was no history to suggest a somatization diathesis, malingering, factitious disorder, etc.  The Veteran had multiple other medical problems, including pancreatic exocrine dysfunction, diabetes, hypertension, and orthopedic issues.

A.D.R. concluded that the Veteran's longitudinal history (confirmed by her daughter) of marked and persistent functional changes, neuropsychological testing results, and the seriousness of the hypersensitivity vasculitis all pointed to a central nervous system (CNS) injury occurring in 2001.  There was no confirmatory neuroimaging, though this was not clearly indicated as it would likely not change the Veteran's treatment.  Given her diabetes and other disabilities, there could be significant risks from the contrast.  Overall, the above-noted history was quite convincing "for a major neurocognitive disorder secondary to sequelae of CNC vasculitis."

The March 2013, January and March 2014, and September 2015 opinions are all based upon a review of the Veteran's medical records and reported history and they are accompanied by specific rationales that are not inconsistent with the evidence of record.  Thus, these opinions are adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In sum, the preponderance of the evidence reflects that the Veteran's eosinophilia, hypersensitivity vasculitis, and persistent depressive disorder with anxiety features are additional disabilities which resulted from her use of Dilantin prescribed by VA in July 2001.  Also, the evidence is in relative equipoise as to whether her current neurocognitive disorder is an additional disability which resulted from her Dilantin use in July 2001.  The Veteran's allergic reaction to Dilantin which resulted in her additional disabilities was an event that was not reasonably foreseeable.  Hence, in light of the medical opinions/information set forth above and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for eosinophilia, hypersensitivity vasculitis, persistent depressive disorder with anxiety features, and neurocognitive disorder are met.  38 U.S.C.A. § 1151 ; 38 C.F.R. § 3.361.


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for eosinophilia is granted.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hypersensitivity vasculitis is granted.
Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for persistent depressive disorder with anxiety features is granted.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for neurocognitive disorder is granted.


REMAND

In his March 2013 opinion, Dr. M. addressed the etiology of the Veteran's diabetes.  He provided an addendum to the March 2013 opinion in July 2013 in which he explained that the Veteran did not have any current pancreatic disability other than diabetes.  Specifically, he indicated that he found "nothing to support a diagnosis of a[n] exocrine pancreatic disorder (as opposed to an endocrine pancreatic disorder such as diabetes mellitus)."  The Veteran's treating VA psychiatrist (A.D.R.) indicated in his September 2015 letter, however, that the Veteran's medical problems included "pancreatic exocrine dysfunction."

Hence, the evidence reflects that the Veteran may have been diagnosed as having a pancreatic disability other than diabetes in the years since Dr. M's March and July 2013 opinions.  The Veteran has never been afforded a VA examination to evaluate the nature of any current pancreatic disability.  In light of the September 2015 letter from A.D.R., the Board finds that a remand is necessary to afford the Veteran a VA examination to determine the nature and etiology of any current pancreatic disability.

Moreover, the most recent VA treatment records in the file are from the VA Puget Sound Health Care System and are dated to November 2011.  Updated VA treatment records should be secured upon remand.

With respect to the appeal for an earlier effective date for the award of a TDIU, the RO proposed to terminate entitlement to a TDIU by way of a November 2011 rating decision on the basis of clear and unmistakable error (CUE).  In a September 2014 letter to the Veteran's Senator, the RO indicated that the proposed termination of a TDIU was on hold pending resolution of the appeal concerning the Veteran's 1151 claims.  The RO has not yet taken final action with regard to the proposed termination.  As the issue of entitlement to an earlier effective date for the award of a TDIU would be moot if entitlement to that benefit were terminated on the basis of CUE, the Board must defer adjudication of the earlier effective date issue so as to allow the RO to complete its determination as to whether entitlement to a TDIU should be terminated.

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's decision with respect to the grant of 1151 compensation for eosinophilia, hypersensitivity vasculitis, persistent depressive disorder with anxiety features, and neurocognitive disorder and assign initial disability ratings for these disabilities.

2.  If possible in light of the Board's decision with respect to the grant of 1151 compensation for eosinophilia, hypersensitivity vasculitis, persistent depressive disorder with anxiety features, and neurocognitive disorder, the AOJ should complete its determination as to whether entitlement to a TDIU should be terminated.  Any such final determination must be included in the file.

3.  Obtain and associate with the file all updated records of the Veteran's treatment from the VA Puget Sound Health Care System dated from November 2011 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination with a physician with appropriate expertise to determine whether any current pancreatic disability was caused or aggravated by her allergic reaction to Dilantin (and resulting hypersensitivity vasculitis, eosinophilia, and prednisone treatment).  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall answer all of the following questions:

(a)  What pancreatic disabilities have been present since October 2006?

(b)  Did the Veteran's reaction to Dilantin (and resulting hypersensitivity vasculitis, eosinophilia, and prednisone treatment) cause or aggravate her diabetes?  If diabetes was aggravated by the reaction to Dilantin, the examiner should specify the baseline severity of the diabetes and the extent of the permanent, measurable increase in its severity due to the reaction to Dilantin (and resulting hypersensitivity vasculitis, eosinophilia, and prednisone treatment).

(c)  Did the Veteran's reaction to Dilantin (and resulting hypersensitivity vasculitis, eosinophilia, and prednisone treatment) cause or aggravate any pancreatic disability other than diabetes?  If a pancreatic disability other than diabetes was aggravated by the reaction to Dilantin, the examiner should specify the baseline severity of the pancreatic disability and the extent of the permanent, measurable increase in its severity due to the reaction to Dilantin (and resulting hypersensitivity vasculitis, eosinophilia, and prednisone treatment).

In formulating the above opinions, the examiner shall specifically acknowledge and comment on all pancreatic disabilities diagnosed since October 2006 (including, but not limited to, diabetes).

The examiner must provide reasons for each opinion given.

5.  If a full benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.



No action is required of the Veteran until she is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


